RE: OPINION REQUEST REGARDING DA'S EVIDENCE FUND
THIS LETTER WILL ACKNOWLEDGE RECEIPT OF YOUR LETTER OF APRIL 15, 1991, WHEREIN YOU ASK FOR AN OPINION AS TO THE PROPRIETY OF A SPECIFIC CLAIM MADE FOR PAYMENT FROM THE DISTRICT ATTORNEYS EVIDENCE FUND, CREATED BY 19 Ohio St. 215.40 (1990). WE WILL NOT BE ABLE TO GIVE YOU A FORMAL OPINION ON A SPECIFIC CLAIM AS THAT WOULD AMOUNT TO DECIDING A LEGAL QUESTION WHICH COULD ONLY BE DETERMINED BE DECIDING A QUESTION OF FACT. IT WOULD ALSO BE INAPPROPRIATE TO DECIDE THE VALIDITY OF A SPECIFIC CLAIM THROUGH AN INFORMAL OPINION AS WELL. THE STATUTES GIVE THE DISTRICT ATTORNEYS COUNCIL THE SOLE AUTHORITY TO MAKE THE FINAL DECISION ON THE VALIDITY OF SUCH CLAIMS PAYABLE FROM THE FUND.
OBVIOUSLY, THE STATUTE REQUIRES 3 ELEMENTS TO BE SATISFIED BEFORE A CLAIM IS PROPERLY PAYABLE FROM THE FUND. THE EXPENSE MUST ARISE FROM (1) ANY PENDING CASE, (2) THE CASE MUST BE WITHIN THE OFFICIAL RESPONSIBILITY OF THE DISTRICT ATTORNEY, AND (3) THE EXPENSE MUST HAVE BEEN NECESSARY TO PROPERLY PROSECUTE OR DEFEND A CASE.
YOUR QUESTION CONCERNS A QUO WARRANTO ACTION. BY STATUTE, THE ATTORNEY GENERAL AND DISTRICT ATTORNEYS ARE AUTHORIZED TO BRING SUCH ACTIONS TO CHALLENGE SOMEONE'S RIGHT TO HOLD OFFICE. 12 Ohio St. 1533 (1981). SPECIFICALLY, THERE IS A REFERENCE IN THIS STATUTE TO THE DISTRICT ATTORNEY BRINGING AN ACTION AGAINST A PERSON WHO IS "USURPING" ANOTHER'S OFFICE. IT IS MY UNDERSTANDING THAT IN YOUR PARTICULAR CASE, THE PETITIONER WAS FINALLY ADJUDGED TO HAVE BEEN THE RIGHTFUL DISTRICT ATTORNEY ALL ALONG. IT IS ALSO MY UNDERSTANDING THAT SEVERAL CRIMINAL CASES WERE HELD UP PENDING THE OUTCOME OF THE CASE.
IN SUMMARY, IT IS THE DUTY OF THE DISTRICT ATTORNEYS COUNCIL TO MAKE THE DETERMINATION WHETHER THE ACTION BROUGHT BY THE CLAIMANT WAS NECESSARY TO PROTECT THE INTEGRITY AND EFFICIENT OPERATION OF THAT DISTRICT ATTORNEY'S OFFICE AND WHETHER PAYING THE SUBMITTED CLAIM WAS NECESSARY TO THAT CASE. I HOPE THE ABOVE OBSERVATIONS WILL BE OF SOME ASSISTANCE TO THE COUNCIL. THE LEGAL VIEWS EXPRESSED ARE MY OWN AND DO NOT CONSTITUTE THE OFFICIAL OPINION OF THE ATTORNEY GENERAL.
(THOMAS L. SPENCER)